[Cite as Osborne v. Osborne, 2015-Ohio-3382.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

KIMBERLY OSBORNE, nka                                :
WINHOVER                                             :
                                                     :   Appellate Case No. 26624
        Plaintiff-Appellee                           :
                                                     :   Trial Court Case No. 1999-DM-842
v.                                                   :
                                                     :   (Appeal from Domestic Relations Court)
JAMIE OSBORNE                                        :
                                                     :
        Defendant-Appellee                           :


                                                ...........

                                                OPINION

                           Rendered on the 21st day of August, 2015.

                                                ...........

KIMBERLY WINHOVER, 6740 Chambersburg Road, Huber Heights, Ohio 45424
     Plaintiff-Appellee-Pro Se

JAMIE OSBORNE, 6413 Hemingway Road, Huber Heights, Ohio 45424
     Defendant-Appellee-Pro Se

TRAVIS E. TINKHAM, Atty. Reg. No. 0089546, Montgomery County Support
Enforcement Agency, 14 West Fourth Street, P.O. Box 8744, Dayton, Ohio 45401
      Attorney for Appellant-MCCSEA

                                            .............
                                                                                         -2-
WELBAUM, J.

         {¶ 1} Appellant, Montgomery County Child Support Enforcement Agency

(“MCCSEA”), appeals from a judgment overruling MCCSEA’s objections to a magistrate’s

ruling. The magistrate had held that MCCSEA was not entitled to collect an additional

two percent in processing charges on a processing fee arrearage of $301.91 owed to

MCCSEA.

         {¶ 2} MCCSEA contends that the trial court abused its discretion and erred in

refusing to allow collection of the processing fee. We conclude that the trial court erred

in refusing to let MCCSEA collect the additional two percent processing charge on the

processing fee arrearage. The statutes pertaining to assessment of processing charges

are ambiguous, and prior interpretation, which allowed collection of these additional fees,

has not been disturbed by the legislature. Accordingly, the judgment of the trial court will

be reversed, and this cause will be remanded for further proceedings.



                               I. Facts and Course of Proceedings

         {¶ 3} This case has a long history. In January 2000, a final judgment and decree

of dissolution was filed. At that time, the parties agreed to shared parenting of their two

children, B.O. and A.O., who were ages 7 and 5, respectively. However, no support was

ordered. The shared parenting order was terminated in June 2001, and custody was

given to the father, Jamie Osborne. Kimberly Osborne n/k/a Winhover was not ordered

to pay support until April 2003, at which time she agreed to pay minimum support of $50

per month per child.1 The support order included a two percent processing charge. In


1
    For purposes of convenience, we will refer to Kimberly and Jamie by their first names.
                                                                                       -3-
August 2003, MCCSEA added an administrative default order, which required Kimberly to

pay $22 per month on an arrearage in addition to her regular payment.

      {¶ 4} Over the next several years, a series of motions for contempt were filed, and

various contempt and review hearings were held, based on Kimberly’s failure to pay. At

times when Kimberly was employed, withholding notices were issued. For example, in

October 2006, a notice to withhold $124.44 per month was issued, representing $50 per

month per child for two children and $22 per month on the arrearage, plus a two percent

Support Enforcement Agency (“SEA”) administrative fee ($2.44) on the total payment

amount of $122.

      {¶ 5} In May 2010, B.O. was ordered emancipated, effective June 10, 2010.

According to the records, Kimberly’s arrearage as of March 31, 2010 was about $1,180.

MCCSEA was ordered to report to the court when the arrearage had been paid in full.

      {¶ 6} Another notice of emancipation was filed in February 2013, with respect to

A.O. At that time, the unaudited arrearage was about $3,014. An agreed order was

filed in late February 2013, stating that A.O. had been emancipated on September 3,

2012. The agreed order also terminated child support, effective September 3, 2012, and

ordered Kimberly to pay $100 monthly on the existing arrearage.

      {¶ 7} Another review hearing was held in August 2013, at which time Kimberly

indicated that she expected the release of an intercepted tax refund of $1,371 in six

months, which, with her additional monthly payments, would pay the account in full. The

matter was set for further review on February 28, 2014.

      {¶ 8} On March 3, 2014, the magistrate filed an order indicating that an involuntary

payment had been made on the child support account that had reduced the child support
                                                                                          -4-
arrearage to zero. However, an administrative fee arrearage of more than $200 was still

owed to MCCSEA. The magistrate ordered Kimberly to pay $25 per month on the fee

arrearage until paid in full. In addition, the magistrate set a review hearing for August 29,

2014. The order also stated that all payments of support should include the two percent

SEA fee.

         {¶ 9} When the review hearing was held on August 29, 2014, the child support

account had an arrearage balance of zero, but the fee arrearage owed to MCCSEA was

$301.19. At that time, the magistrate ordered Kimberly to continue paying $25 per

month on the administrative fees owed. However, the magistrate also ordered that

Kimberly would not be required to pay a two percent processing charge on the

administrative fees that were owed.

         {¶ 10} On October 7, 2014, MCCSEA filed a praecipe for a transcript of the hearing

on August 29, 2014; objections to the magistrate’s decision; and a motion for leave to file

objections out of time, since the objections to the magistrate’s decision had been due by

September 18, 2014.        The trial court granted the request. No transcript was filed,

because it was not requested, and a transcript, therefore, was not available to the trial

court.

         {¶ 11} Subsequently, on February 18, 2015, the trial court filed a decision

overruling MCCSEA’s objections and refusing to apply a two percent processing charge

to collection of the administrative fee arrearage.      MCCSEA now appeals from the

judgment of the trial court.



             II. Alleged Error in Refusing to Include the Two Percent Processing Fee
                                                                                        -5-
       {¶ 12} MCCSEA’s sole assignment of error states that:

               The Trial Court Abused Its Discretion and Committed an Error of Law

       by Not Including the Two Percent Processing Charge Required by R.C.

       3119.27(A) When Modifying Repayment of the Arrearage on a Support

       Order Consisting of Unpaid Processing Charges Accumulated Over the Life

       of the Support Order.

       {¶ 13} Under this assignment of error, MCCSEA contends that R.C. 3119.27(A)

mandates that a two percent processing fee be imposed on all support orders and that

R.C. 3119.28 applies those charges to payments of both current support and support

arrearages. MCCSEA further contends that the processing charge arrearage in this

case was generated over the life of the support order and was part of the arrearage on the

support order. MCCSEA, therefore, argues that it should be permitted to impose a two

percent processing fee on its collection of the administrative fee arrearage. Kimberly did

not file a brief responding to MCCSEA’s arguments.

       {¶ 14} As an initial matter, we note that the magistrate’s order did not contain any

reasons for the decision. Furthermore, the trial court’s decision only states that the

additional processing charge is not within the meaning of R.C. 3119.27, without

discussing why the court reached this conclusion.

       {¶ 15} The first of the two statutes cited by MCCSEA, R.C. 3119.27, provides, in

pertinent part, that:

               (A) A court that issues or modifies a court support order, or an

       administrative agency that issues or modifies an administrative child

       support order, shall impose on the obligor under the support order a
                                                                                         -6-
       processing charge that is the greater of two per cent of the support payment

       to be collected under a support order or one dollar per month. No court or

       agency may call the charge a poundage fee.

       {¶ 16} The second statute, R.C. 3119.28, provides that:

              (A) As used in this section, “current support payment” means the

       amount of support due an obligee that an obligor is required to pay in a

       particular payment for the current month as specified in a support order.

       “Current support payment” does not include payments on arrearages under

       the support order.

              (B) The obligor shall pay the amount imposed pursuant to section

       3119.27 of the Revised Code with every current support payment, and with

       every payment on arrearages.

       {¶ 17} “ ‘The object of judicial investigation in the construction of a statute is to

ascertain and give effect to the intent of the law-making body which enacted it.’ ” State v.

Hairston, 101 Ohio St.3d 308, 2004-Ohio-969, 804 N.E.2d 471, ¶ 11, quoting Slingluff v.

Weaver, 66 Ohio St. 621, 64 N.E. 574 (1902), paragraph one of the syllabus. We “may

engage in statutory interpretation when the statute under review is ambiguous.” Id.

       {¶ 18} The Supreme Court of Ohio further observed in Hairston that:

       “But the intent of the law-makers is to be sought first of all in the language

       employed, and if the words be free from ambiguity and doubt, and express

       plainly, clearly and distinctly, the sense of the law-making body, there is no

       occasion to resort to other means of interpretation. The question is not

       what did the general assembly intend to enact, but what is the meaning of
                                                                                         -7-
         that which it did enact. That body should be held to mean what it has

         plainly expressed, and hence no room is left for construction.”

Hairston at ¶ 12, quoting Slingluff at paragraph two of the syllabus.

         {¶ 19} In Tuscarawas Cty. Child Support Enforcement Agency (CSEA) v. Burger,

5th     Dist.   Tuscarawas    Nos.   2000AP120093,       2000AP110075,      2000AP110088,

2000AP110074, 2000AP110087, 2000AP110078, 2000AP110086, 2000AP110076,

2000AP110089, 2001 WL 1169585 (Sept. 26, 2001), the court of appeals considered the

meaning of R.C. 2301.35, which was the predecessor statute to R.C. 3119.27 and R.C.

3119.28. Compare H.B. 294, 2000 Ohio Laws 160, with S.B. 180, 2000 Ohio Laws 291

(repealing R.C. 2301.35 and enacting R.C. 3119.27 and 3119.28). The revised statutes

were in effect as of March 22, 2001, but were not considered in Burger, which was issued

several months later.

         {¶ 20} The relevant wording in R.C. 2301.35 was not changed when R.C. 3119.27

and R.C. 3119.28 were enacted. Instead, the content of the relevant parts of the prior

statute was split between the two statutes. Prior to repeal, R.C. 2301.35(G)(1) stated

that:

                A court or administrative agency that issues or modifies a support

         order shall impose a processing charge that is the greater of two per cent of

         the support payment to be collected under a support order or one dollar per

         month on the obligor under the support order. The obligor shall pay the

         amount with every current support payment, and with every payment on

         arrearages. No court or agency may call the charge a poundage fee.

H.B. 294, 2000 Ohio Laws 160.
                                                                                         -8-
       {¶ 21} In addition, R.C. 2301.35(J)(1) stated that:

              As used in this section, “current support payment” means the amount

       of support due an obligee that an obligor is required to pay in a particular

       payment for the current month as specified in a support order. “Current

       support payment” does not include payments on arrearages under the

       support order.

Id. After the revisions, part of R.C. 2301.35(G)(1) was codified as R.C. 3119.27. Part of

R.C. 2301.35(G)(1) was codified as R.C. 3119.28(B), and R.C. 2301.35(J)(1) was

codified as R.C. 3119.28(A). See S.B. 180, 2000 Ohio Laws 291. However, as was

noted, the content in R.C. 3119.27 and R.C. 3119.28 remained essentially the same as

the prior statute.2 As a result, the statutes considered in Burger and those in effect today

have the same content.

       {¶ 22} In Burger, the trial court had held that the child support enforcement agency

(“CSEA”) “could not collect processing fees on any support arrearage payments,

including those attributable to prior unpaid processing fees.”         (Emphasis added.)

Burger, 2001 WL 1169585, at *1. In this regard, the trial court stated that:

       Thus, the Court finds that although the Revised Code gives the court and

       administrative agency authority to account for past due processing fees,

       neither the Revised Code nor the O.A.C. authorizes the collection of an

       additional processing fee on the past due processing fee. The Court finds

       that the law does not allow for cumulative processing fees to be charged

2
  R.C. 3119.27 was amended again in 2007, and subsections (B) and (C) were added.
This resulted in the pertinent language being moved to subsection (A). Again, however,
the content of that part of the statute was not changed. See Am.Sub.H.B. 119, 2007
Ohio Laws 15.
                                                                                        -9-
       upon past due support. The accumulation of processing fees could result

       in an unconscionable, exponential obligation for which there is no clear

       legislative intent and which this court will not endorse.

Id.

       {¶ 23} However, two members of the Fifth District Court of Appeals disagreed with

the trial court. Specifically, the majority stated that:

              Following its review of various provisions in the Ohio Revised Code

       and Ohio Administrative Code, the trial court found that it could not locate a

       definition of “arrearages” as used in 2301.35(G)(1). However, the court

       concluded that “[t]he obligor must pay the processing charge on the

       support, whether the support is paid on time (current) or paid late

       (past-due);” but that no authority exists for assessing a “second” processing

       fee on the support amount if paid past-due. Judgment Entries, varying

       pagination.    Courts are guided by the axiom that statutes should be

       construed to avoid unreasonable consequences.               See State ex rel.

       Dispatch Printing v. Wells (1985), 18 Ohio St.3d 382, 384. The trial court's

       reading of R.C. 2301.35(G)(1) effectively altered the second sentence from

       conjunctive to disjunctive; i.e., the phrase “and with every payment on

       arrearages” was essentially construed as “or with every payment on

       arrearages,” (if not previously paid with current support.)            * * *

       Additionally, the trial court effectively read “two per cent of the support

       payment” in the first sentence of R.C. 2301.35(G)(1) as referring to a

       current support order only. In construing a statute, a court may not add or
                                                                                       -10-
      delete words. State ex rel. Sears, Roebuck & Co. v. Indus. Comm. (1990),

      52 Ohio St.3d 144, 148; State v. Hughes (1999), 86 Ohio St.3d 424, 427.

      As CSEA points out, the aforementioned second sentence of R.C.

      2301.35(G)(1) was originally added to the statute, via amendment, on

      March 29, 1988.       Although the second sentence has from its onset

      contained the phrase “current support,” the General Assembly never chose

      to amend “support payment” or “support order” from the first sentence in like

      fashion. Indeed, at least one appellate court has held that a “child support

      order” includes an order requiring periodic payments for past-due support.

      See Treadway v. Ballew (Oct. 7, 1998), Summit App.No. 18984,

      unreported. Furthermore, at the time of the cases sub judice, the Ohio

      Department of Job and Family Services (“ODJFS”) was statutorily charged

      in R.C. 5101.325(B)(1) with maintaining an account of unpaid processing

      fees for every child support obligor: [“](B)(1) The division [of child support

      in the department of job and family services] shall collect the charge

      imposed on the obligor under the support order pursuant to division (G)(1)

      of section 2301.35 of the Revised Code. If an obligor fails to pay the

      required amount with each current support payment due in increments

      specified under the support order, the division shall maintain a separate

      arrearage account of that amount for that obligor. * * * .[”]

Burger, 2001 WL 1169585, at *2.

      {¶ 24} The majority went on to state that:

             Reading R.C. 5101.325(B)(1) and R.C. 2301.35(G)(1) in pari
                                                                                        -11-
        materia, we cannot accept the trial court's restrictive interpretation of the

        collection of processing fees. An obligor who fails to pay current support

        remains statutorily liable for the corresponding accumulation of unpaid

        processing fees on said support; otherwise, the mandate of R.C.

        5101.325(B)(1) is superfluous. When the obligor later makes an arrearage

        payment, we find no basis to bar CSEA from assessing thereon a separate

        processing fee under R.C. 2301.35(G)(1). The purpose of a processing

        fee is to compensate officials for the risk of handling and disbursing money.

        See Granzow v. Bureau of Support (1990), 54 Ohio St.3d 35, 38. This risk

        is multiplied when a non-paying obligor forces CSEA to use its resources

        and personnel to keep a case open until the arrearage is exhausted, even if

        years after emancipation of the subject child.

Burger at *2.3

        {¶ 25} The majority also relied on ODJFS’s interpretation of the statute, which was

that after centralized implementation of the Support Enforcement Tracking System, all

Ohio counties were charging a two percent fee on both current and arrearage payments.

Id. at *3.

        {¶ 26} In contrast, the dissent concluded that the first line of R.C. 2301.35(G)(1)

defined the authority of the court or administrative agency to impose a processing charge.

Id. (Edwards, J., dissenting). The dissent read the second line, i.e., “[t]he obligor shall

pay the amount with every current support payment, and with every payment on


3
The content of R.C. 5101.325(B)(1) is currently codified in R.C. 3121.56 and R.C.
3121.58, with no relevant change in wording. Compare S.B. 245, 2000 Ohio Laws 148,
with S.B. 180, 2000 Ohio Laws 291.
                                                                                           -12-
arrearages,” as conveying no authority to impose processing charges. Instead, the

dissent interpreted this line as setting forth “the obligor's responsibility to pay the fee and

when to pay it.” Id.

       {¶ 27} The dissent went on to note that:

              Therefore, the analysis of how to calculate the processing fee must

       center on the first sentence of R.C. 2301.35(G)(1). That sentence states

       that the processing charge shall be (in most cases) two per cent of the

       support payment to be collected under a support order.               (Emphasis

       added.) The issue is whether the “support payment to be collected under a

       support order” includes an order to pay on arrearages as well as an order to

       pay current support. An example will illustrate the difference in outcome.

       If support is $200.00 per month, the processing fee is $4.00. That fee is

       imposed, per the statute, even if the current support payment is not paid by

       the obligor. Therefore, if the obligor fails to pay the $200.00, the obligor

       now owes $200.00 plus $4.00.            (The $4.00 is segregated and an

       accounting kept. It is clearly not support.) If the court now orders the

       obligor to pay off the $200.00 support arrearage in four monthly installments

       of $50.00 each, then the obligor should pay $200.00 plus $50.00 per month

       for four months. If the processing fee is imposed on the arrearage amount,

       pursuant to the argument that the arrearage order is a support payment to

       be collected under a support order, then the processing fee would be $5 .00

       in each of the four months. The obligor would also still owe the original

       $4.00 processing fee. If the processing fee is only imposed on the current
                                                                                -13-
support payment, the obligor would owe $4.00 in processing fees for the

first missed support payment and a $4.00 processing fee in each of the

months that the obligor was ordered to pay $200.00 in support and $50.00

in arrearages. In other words, the processing fee of two per cent would

only ever be imposed on the current support payment.            It would be

collected when the obligor actually made a payment.              Under this

interpretation of the statute, the obligor would only need to pay a two per

cent fee with every payment, whether it be for current support or for

arrearages, to pay off the processing fees. In the example set forth above,

that would mean that the obligor would pay a $4.00 processing charge on

his/her $200.00 current support payment and a $1.00 processing charge on

his/her $50.00 arrearage payment. The $1.00 processing charge on the

arrearage payment would be credited against the $4.00 processing charge

arrearage that was imposed when the $200.00 current payment was not

made. I would find that the correct interpretation of R.C. 2301.35(G)(1) is

that the two per cent can only be imposed on the current support payment

and not on the arrearage payment. I reach this conclusion by reading R.C.

2301.35(G)(1) in pari materia with the former R.C. 5101.325(B)(1). R.C.

5101.325(B)(1) charged the Ohio Department of Job and Family Services

with maintaining an account for unpaid processing fees for each obligor:

[“](B)(1) The division [of child support in the department of job and family

services] shall collect the charge imposed on the obligor under the support

order pursuant to division (G)(1) of section 2301.35 of the Revised Codes. If
                                                                                          -14-
       an obligor fails to pay the required amount with each current support

       payment due in increments specified under the support order, the division

       shall maintain a separate arrearage account of that amount for that

       obligor...[”].

Burger, 2001 WL 1169585, at *3 (Edwards, J., dissenting).

       {¶ 28} The dissent also relied on the fact that under R.C. 2301.35(J)(1), “ ‘current

support payment,’ as used in that section, means the amount of support due an obligee

that an obligor is required to pay in a particular payment for the current month as specified

in a support order.     And, specifically, ‘current support payment’ does not include

payments on arrearages under the support order.” Id. at *4.4

       {¶ 29} Neither interpretation in Burger is unreasonable. The Supreme Court of

Ohio has indicated that “[a] statute is ambiguous when its language is subject to more

than one reasonable interpretation.” (Citation omitted.) Lang v. Dir., Ohio Dept. of Job

& Family Servs., 134 Ohio St.3d 296, 2012-Ohio-5366, 982 N.E.2d 636, ¶ 14.

       {¶ 30} “In determining legislative intent when faced with an ambiguous statute, the

court may consider several factors, including the object sought to be obtained,

circumstances under which the statute was enacted, the legislative history, and the

consequences of a particular construction.” Bailey v. Republic Engineered Steels, Inc.,

91 Ohio St.3d 38, 40, 741 N.E.2d 121 (2001), citing R.C. 1.49 and State v. Jordan, 89

Ohio St.3d 488, 492, 733 N.E.2d 601 (2000).

       {¶ 31} The established public policy in Ohio is “that a parent must provide for his or


4
 As was noted previously, the statutory revisions in S.B. 180, 2000 Ohio Laws 291, moved
the content of R.C. 2301.35(J)(1) to R.C. 3119.28(A). However, the wording of the
statute remained the same.
                                                                                               -15-
her child financially.” J.F. v. D.B., 116 Ohio St.3d 363, 2007-Ohio-6750, 879 N.E.2d 740,

¶ 15, citing R.C. 3103.031 (Cupp, J., dissenting with respect to decision that parental

rights may be waived in gestational-surrogacy-contracts). “Strict enforcement of child

support obligations ‘clearly serves the public purpose of advancing the welfare of children

by enforcing a child's right to be supported by his parents, fostering parental responsibility

and parental involvement with the child, and preventing the child and custodial parent

from having to turn to welfare.’ ” State v. Collins, 89 Ohio St.3d 524, 534, 733 N.E.2d

1118 (2000), quoting In re Lappe, 176 Ill.2d 414, 431, 680 N.E.2d 380 (1997) (Lundberg

Stratton, J., concurring in part and dissenting in part regarding court’s refusal to apply

strict liability to criminal offense of failure to support). Accord Mills v. Mills, 5th Dist. Stark

No. CA-8890, 1992 WL 349893, *1 (Nov. 9, 1992) (noting “strong public policy underlying

the enforcement of child support obligations”). See also Harbour v. Ridgeway, 10th Dist.

Franklin No. 04AP-350, 2005-Ohio-2643, ¶ 34 (stressing state’s “public policy interest in

parents fulfilling their obligation to provide support for their children”).

       {¶ 32} Furthermore, “Ohio has a direct financial interest in the enforcement of child

support orders” because families receiving welfare assistance are “required to assign

their interests in child support to the state.” Cramer v. Petrie, 70 Ohio St.3d 131, 134,

637 N.E.2d 882 (1994).         See also, e.g., Lorain Cty. Child Enforcement Agency v.

Burnett, 9th Dist. Lorain No. 09CA009566, 2009-Ohio-5160, ¶ 12, quoting R.C. 5107.20 (“

‘[p]articipation in Ohio works first constitutes an assignment to the department of job and

family services of any rights members of an assistance group have to support from any

other person * * *.’ ”).

       {¶ 33} Courts have also “long * * * recognized that an administrative agency is
                                                                                        -16-
entitled to compensation for assuming the risks associated with the handling and

disbursement of funds in proportion to the amount of those funds and that a two percent

fee is reasonable.” Curran v. Kelly, 9th Dist. Medina No. 10CA0139-M, 2012-Ohio-218,

¶ 13, citing Granzow, 54 Ohio St.3d at 38, 560 N.E.2d 1307.           The risk and costs

associated with collecting support are evident in the case before us, as MCCSEA has

been involved in numerous contempt hearings over the course of many years, in an

attempt to obtain a minimal amount of child support from Kimberly.

       {¶ 34} With respect to legislative history, we note that the Burger decision was not

appealed further, and since 2001, no relevant changes have been made to any of the

statutes considered in Burger. See current R.C. 3119.27, R.C. 3119.28, R.C. 3119.56,

and R.C. 3119.58. We must, therefore, assume that the legislature does not disagree

with the majority decision in Burger.

       {¶ 35} Accordingly, we agree with MCCSEA that the trial court erred in refusing to

permit a two percent processing charge to be applied to the payment on the

administrative fee arrearage.     MCCSEA’s sole assignment of error, therefore, is

sustained.



                                         III. Conclusion

       {¶ 36} MCCSEA’s sole assignment of error having been sustained, the judgment

of the trial court is reversed, and this cause is remanded for further proceedings.
                                                -17-
                                .............




FAIN, J. and DONOVAN, J., concur.



Copies mailed to:

Kimberly Winhover
Jamie Osborne
Travis E. Tinkham
Hon. Timothy D. Wood